             Case 2:18-cv-00507-BJR Document 69 Filed 05/26/20 Page 1 of 10


 1

 2

 3

 4

 5                                                       HONORABLE BARBARA J. ROTHSTEIN

 6
                          IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                          WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 8
     HEIDI and ERNEST ANGLIN,                     )
 9   husband and wife separately                  )
     and the marital community                    )
10   composed thereof,                            )
                                                  )   No. 2:18-CV-00507 - BJR
11
            Plaintiffs,                           )
12                                                )   RESPONSE TO DEFENDANTS
            v.                                    )   (SECOND) MOTION TO DISMISS
13                                                )   (DOC 67)
     MERCHANTS CREDIT CORPORATION                 )
14   a Washington State corporation               )
15
     and JASON WOEHLER, on belief,                )
     a single man,                                )
16                                                )
            Defendants.                           )
17                                                )
18

19          COME NOW the plaintiffs1, by and through their attorney, James Sturdevant, and for

20   their response to defendants (second) Motion to Dismiss (DOC 67) (MTDII) state the following:
21                                           I. - Negligence
22
            Plaintiffs hereby withdraw their negligence count.
23
                               II. - Woehler Consumer Protection Action
24
            Plaintiffs have made no allegations in their Amended Complaint (Doc. 61) against
25

26   Defendant, Jason Woehler based on the Consumer Protection Act ("WCPA") (RCW 19.86, et

27

28   RESPONSE TO MOTION TO DISMISS - 1/10                                  JAMES STURDEVANT
                                                                            ATTORNEY AT LAW
     Case No. 2:18-CV-00507 – BJR                                   119 N. Commercial St. Ste. 920
     Anglin                                                              Bellingham, WA 98225
                                                                 ph (360) 671-2990 fax (360) 483-5970
                                                                     email: sturde@openaccess.org
                 Case 2:18-cv-00507-BJR Document 69 Filed 05/26/20 Page 2 of 10


 1
     seq.). Doc 61 p. 19 paragraph 4, the prayer for relief for WCAA and WCPA damages does not
 2

 3   explicitly exclude him, but the absence of WCAA and WCPA allegations against him, would

 4   exclude him.
 5

 6
                                                       III. Claims Splitting
 7
              The defendants appear to ask this court to reverse the court of appeals opinion (Doc 39)
 8
     The court of appeals in (Doc 39, pp. 2 & 3) held that Washington state res judicata law,
 9

10   including claims splitting, applied. The trial court in its opinion (Doc 32 p. 5) also held that

11   Washington state res judicata law, including claims splitting, applied to the facts of this case.

12   Defendants in the instant motion (" MTDII") only cite one Washington State case.1 All of the
13
     rest of the cases are federal cases. The defendants make no effort to explain why these federal
14
     cases should apply to this case, when the both the court of appeals and the trial court have ruled
15
     that Washington State res judicata rules apply. Defendants cited one case Stone v. Dep't of
16

17
     Aviation, 453 F.3d 1271 (10th Cir. 2006) that reinforces the Anglin's position. The 11th Cir.

18   held that Colorado' counterclaim procedural rule Colo. R. Civ.13(a) applied to the case before it.

19   It stated about the claim before what is the Anglin's position in the instant case:
20
              1280 "By contrast, principles of claim preclusion only oblige a defendant to assert a
21            compulsory counterclaim as required by state law. And the Colorado compulsory-
              counterclaim rule relevant here requires only that a defendant assert any matured
22            counterclaim in existence at the time the defendant files his initial responsive pleading in
              that state-court action. CC necessity only must be filed for what is in existence at the
23            time D files his response. That is, Colorado's compulsory-counterclaim rule, Colo. R. Civ.
              P. 13(a), requires us to look only at one discrete moment in time-the time the defendant
24
              files the responsive pleading in which he could first assert his claim-to determine whether
25            that counterclaim should be deemed a compulsory counterclaim.(Citations omitted)."

26
     1. Lindgren v. Lindgren, 58 Wn. App. 588, 794 P.2d 526 (1990). It held that if a party quashing a writ of garnishment requests
27   attorney's fees, the quashing court must award them. The Anglins did not pray form them in the state court action.


28   RESPONSE TO MOTION TO DISMISS - 2/10                                                     JAMES STURDEVANT
                                                                                               ATTORNEY AT LAW
     Case No. 2:18-CV-00507 – BJR                                                      119 N. Commercial St. Ste. 920
     Anglin                                                                                 Bellingham, WA 98225
                                                                                    ph (360) 671-2990 fax (360) 483-5970
                                                                                        email: sturde@openaccess.org
              Case 2:18-cv-00507-BJR Document 69 Filed 05/26/20 Page 3 of 10


 1
     Washington State law should apply and not claims were split. This portion of the motion should
 2

 3   be denied.

 4
                                            IV. Rooker-Feldman
 5

 6
            As to Rooker-Feldman, again this is an attempt to reverse the rulings of the court of

 7   appeals that the illegal garnishment is a separate cause of action than Defendants' pre-trial

 8   conduct which was the subject of the state court counterclaim. The MTDII does not state what
 9
     ruling of the state court that Plaintiffs seek to over turn with this lawsuit. Fielder v. Credit
10
     Acceptance Corp., 188 F.3d 1031. 1034-1035 (8th Cir. 1999) reads:
11
            A federal court must give the same preclusive effect to a state court judgment that the
12          judgment would be given in courts of the rendering state. (Citations omitted) the Supreme
            Court took this principle a step further and held that lower federal courts lack jurisdiction
13
            to review state court judgments. The doctrine also deprives lower federal courts of
14          jurisdiction over claims that are "inextricably intertwined" with claims adjudicated in
            state court. (Citation omitted) On the other hand, a claim -- particularly a claim under
15          federal law -- is not precluded if it is "separable from and collateral to the merits of the
            state-court judgment." (citation omitted). Rooker-Feldman if it "succeeds only to the
16          extent that the state court wrongly decided the issues before it [or] if the relief requested
17          … would effectively reverse the state court decision or void its ruling." (Citation
            omitted).
18
     The Anglins do not seek to reverse any state court decision or void its ruling. In fact, as will be
19
     discussed below, it would seem that Defendants want to reverse the state court decision or void
20

21   its ruling that quashed the writ of garnishment. And the request for attorney's fees is collateral to

22   the merits of the state court order quashing the writ of garnishment.
23

24
                        V. IRREGULARITY IN STATE COURT PROCEEDINGS.
25
            Defendants with this argument want to reverse Heintz v. Jenkins, 514 U.S. 291, 115 S.
26
     Ct. 1489, 131 L.Ed.2d 395 (1995) which held that the FDCPA applies to attorneys in litigation.
27

28   RESPONSE TO MOTION TO DISMISS - 3/10                                     JAMES STURDEVANT
                                                                               ATTORNEY AT LAW
     Case No. 2:18-CV-00507 – BJR                                      119 N. Commercial St. Ste. 920
     Anglin                                                                 Bellingham, WA 98225
                                                                    ph (360) 671-2990 fax (360) 483-5970
                                                                        email: sturde@openaccess.org
                Case 2:18-cv-00507-BJR Document 69 Filed 05/26/20 Page 4 of 10


 1
     It seeks, in violation of Rooker-Feldman, to overturn or void the state court order quashing the
 2

 3   writ of garnishment. It miscites, In re Marriage of Angelo, 142 Wn. App. 622, 175 P.3d 1096

 4   (2008).     No one in Angelo was attempting to execute on a judgment. The appellate court sua
 5   sponte at oral argument raised the issue of the absence of a trial court CR 54(b) finding, which
 6
     would make the judgment appealed from an appealable order under CR 54(b). Neither party had
 7
     raised this issue in their briefs. The court, in essence, ruled that because neither party objected
 8
     and there was no harm, that it would proceed with the appeal. This is a sui generis decision.
 9

10   Understanding this case is important for Defendants use it as a basis for the rest of its arguments.

11   It, sub silentio, contends that the state court improperly quashed the writ of garnishment, that

12   therefore the writ of garnishment was valid process and that all of the rules of valid process
13
     should apply to it. Washburn v. Beatt Equip. Co., 120 Wn.2d 246, 300, 840 P.2d 860 (1992)
14
     states the importance of a final judgment before a writ of garnishment may issue and why its
15
     issuance was illegal:.
16

17
                "Absent a proper certification, an order which adjudicates fewer than all claims or the
               rights and liabilities of fewer than all parties is subject to revision at any time before entry
18             of final judgment as to all claims and the rights and liabilities of all parties. "

19   The defendants acted under color of law, See e.g. Peterson v. Littlejohn, 56 Wn. App. 1, 781
20
     P.2d 1329 (1989) a 42 U.S.C. 1983 action. Currier v. First Resolution Investment Corp., 762
21
     F.3d 529 (6th Cir. 2014). applied 1692e(5) to a defendant who filed an invalid judgment lien
22
     against a consumer's home. In the instant case Defendants applied for the writ on April 19,
23
     2017; the Court received its first answer on May 1, 2017; the Anglins filed their exemption
24

25   claim on May 11, 2017 (Doc 12-1, p. 6); the Anglins filed their Authority on June 7, 2017 (Doc

26   12-1, p.6); the hearing at which the defendants appeared and the court quashed the writ of
27

28   RESPONSE TO MOTION TO DISMISS - 4/10                                        JAMES STURDEVANT
                                                                                  ATTORNEY AT LAW
     Case No. 2:18-CV-00507 – BJR                                         119 N. Commercial St. Ste. 920
     Anglin                                                                    Bellingham, WA 98225
                                                                       ph (360) 671-2990 fax (360) 483-5970
                                                                           email: sturde@openaccess.org
                Case 2:18-cv-00507-BJR Document 69 Filed 05/26/20 Page 5 of 10


 1
     garnishment was held on July 7, 2017; in spite of the order quashing the writ, the second answer
 2

 3   was filed on July 17, 2017 (Doc 12.1, p. 8.). The Anglins money was tied up for about 75 days.

 4   Other cases applying 15 U.S.C. § 1692e(5) to illegal conduct, such as invalid writs of
 5
     garnishment are found at Fair Debt Collection (9th ed. 2018) sec. 7.8.7, n.11232 They hold that
 6
     consequence follows for improper litigation practices.
 7
              The additional cases cited are factually different. Carlson v. First Revenue Assurance,
 8
     359 F.3d 1015 (8th Cir. 2004) was a letter case. Wade v. Reg'l Credit Ass'n, 87 F.3d 1098 (9th
 9

10   Cir. 1996) was another letter case. The issue in Beler v. Blatt, Hasenmiller, Leibsker & Moore,

11   LLC, 480 F.3d 470 (7th Cir. 2007) was whether a social security "threat of garnishment notice"
12   was a "pleading." At, 472, 473 it said:
13
               "his theory assumes that the federal Act regulates the contents of complaints, affidavits,
14            and other papers filed in state court that the state's rules of procedure, not federal law,
              determine which facts, and how much detail, must be included in documents filed with a
15            clerk of court for presentation to a judge."
16
     The Anglins are not second guessing the state trial court.
17

18

19
     2. n. 1123 See also Poirier v. Alco Collections, Inc., 107 F.3d 347 (5th Cir. 1997) (engaging in the unauthorized
20   practice of law violated § 1692e(5)); Stratton v. Portfolio Recovery Assoc., L.L.C., 770 F.3d 443 (6th Cir. 2014)
     (filing a law suit is a threat within the meaning of § 1692e(5)); McMahon v. LVNV Funding, L.L.C., 744 F.3d 1010,
21   1020 (7th Cir. 2014) (threat not a necessary element of a § 1692e claim); Baltazar v. Houslanger & Assoc., 2018
     WL 3941943 (E.D.N.Y. Aug. 16, 2018), adopted, 2018 WL 4781143 (Sept. 30, 2018) (claims stated for violations
22   of §§ 1692e, 1692e(5), and 1692f where attorney for debt buyer of questionable state court judgment against
     consumer initiated garnishment, and debt buyer allegedly failed to obtain and send N.Y. mandated notice of
23   assignment from prior creditors); Satran v. LVNV Funding, L.L.C., 2018 WL 2464486 (W.D. Wis. June 1, 2018)
     (denying motion to dismiss § 1692e claim where debt buyer and its attorneys did not have right to file suit against
24   consumer because notice of right to cure required by Wisconsin statute had not been sent); Scott v. Portfolio
     Recovery Assoc., 139 F. Supp. 3d 956 (S.D. Iowa 2015) (section 1692e applies not only to threatened illegal
25   actions, but also to illegal actions actually taken, compiling cases; in this case garnishment of the wrong person’s
     wages); Sprinkle v. SB & C Ltd., 472 F. Supp. 2d 1235, 1247 (W.D. Wash. 2006) (“courts have recognized the
26   futility of a statutory scheme that would provide more protection to debt collectors who violate the law than to those
     who merely threaten or pretend to do so”). Cf. Beeks v. ALS Lien Services, 2014 WL 7785745 (C.D. Cal. Feb. 18,
27   2014)

28   RESPONSE TO MOTION TO DISMISS - 5/10                                               JAMES STURDEVANT
                                                                                         ATTORNEY AT LAW
     Case No. 2:18-CV-00507 – BJR                                                119 N. Commercial St. Ste. 920
     Anglin                                                                           Bellingham, WA 98225
                                                                              ph (360) 671-2990 fax (360) 483-5970
                                                                                  email: sturde@openaccess.org
              Case 2:18-cv-00507-BJR Document 69 Filed 05/26/20 Page 6 of 10


 1
            The rest of the cases show the unwillingness of the federal court to second guess the
 2

 3   state's actions at and during trial. DONN v. LEO BENITEZ & BENITEZ & Assocs., 176 F. Supp.

 4   2d 1301 (M.D. Fla. 2001) was a writ of replevin. Even though it dismissed certain FDCPA
 5   claims, the replevin action was brought in wrong county, a litigation violation, so there was an
 6
     FDCPA claim. Beavers v. Midland Funding, LLC, No. 4:16-cv-00886-SWW, 2017 U.S. Dist.
 7
     LEXIS 90465 (E.D. Ark. June 13, 2017) involved pre-judgment actions in state court. Lena v.
 8
     CACH, LLC, No. 14 C 01805, 2015 U.S. Dist. LEXIS 103007 (N.D. Ill. Aug. 6, 2015) Plaintiff
 9

10   dismissed its case the day of trial because it could not prove its case. Drennan v. First

11   Resolution Inv. Corp., 389 F. App'x 352 (5th Cir. 2010) is not a published case. Improper

12   pleading under the Texas rules did not create an FDCPA claim.
13
            The Anglins do not allege trial court impropriety or Defendants' impropriety in obtaining
14
     the judgment.
15
                          1692.b(6), 1692e(2)(A), 1692e(5), 1692e(13) and 1692f
16

17
            The problem with this argument is that the Anglins under CRLJ 54 were not judgment

18   debtors until the state court entered a final judgment. See Washburn v. Beatt Equip. Co., 120

19   Wn.2d 246, 300, 840 P.2d 860 (1992). And according to the docket notes Doc. 12-1,pp 7 &. 8
20
     the state court considered the CRLJ 54(b) issue whether the judgment should be final and ruled
21
     that it was not. If there were a final judgment from which a valid garnishment issued,
22
     Defendants' point would be well taken. The same applies to their argument for 1692c(b). The
23
     event that triggers it, is the entry of a final collectible judgment, which Defendants did not have.
24

25   The same applies to 1692e(2)(A), 1692e(5), 1692e(13) and 1692f. All of the cases cited therein

26   assume there is a final judgment and that the writ was valid. It was not. With these arguments
27

28   RESPONSE TO MOTION TO DISMISS - 6/10                                    JAMES STURDEVANT
                                                                              ATTORNEY AT LAW
     Case No. 2:18-CV-00507 – BJR                                     119 N. Commercial St. Ste. 920
     Anglin                                                                Bellingham, WA 98225
                                                                   ph (360) 671-2990 fax (360) 483-5970
                                                                       email: sturde@openaccess.org
              Case 2:18-cv-00507-BJR Document 69 Filed 05/26/20 Page 7 of 10


 1
     they ignore Rooker-Feldman and seek to "effectively reverse the state court decision or void its
 2

 3   ruling" Fiedler, supra.

 4

 5                                                 WCPA

 6
            The same attempt to ignore Rooker-Feldman underlies Defendants' CPA arguments.
 7
     They want to use Angelo, supra, to reverse the state court ruling that the writ of garnishment was
 8
     invalid. Harper v. Collection Bureau of Walla Walla, Inc., No. C06-1605-JCC, 2007 U.S. Dist.
 9

10
     LEXIS 88993 (W.D. Wash. Dec. 4, 2007), is inapposite. The trial court ruled that a corporate

11   officer's signature created a valid summons. In Bider, supra, the issue was whether a social

12   security student loan "threat of garnishment notice" was a pleading. Mitchell v. Patenaude &
13
     Felix APC, No. C19-809 JLR-TLF, 2019 U.S. Dist. LEXIS 146844 (W.D. Wash. July 15, 2019)
14
     was a garnishment on an improperly taken default judgment. Here the court found WCAA
15
     violation for the invalid writ asserted that Mitchel owed garnishments costs to which garnishor
16
     was not entitled and thus violated RCW 19.16.250(18), which should be added to Anglin's
17

18   complaint.

19

20                                       TRADE OR COMMERCE

21          Defendants miscite Blake v. Fed. Way Cycle Ctr., 40 Wn. App. 302, 698 P.2d 578

22   (1985). They want to read it for a global exemption for post-filing conduct. In it, plaintiff filed
23
     suit, there was an attempted settlement which was never consummated, and plaintiff alleged this
24
     post-filing unconsummated settlement agreement as a CPA violation. The court disagreed on
25
     these facts. The Anglins never entered into a settlement agreement with the Defendants that was
26

27
     never consummated.

28   RESPONSE TO MOTION TO DISMISS - 7/10                                    JAMES STURDEVANT
                                                                              ATTORNEY AT LAW
     Case No. 2:18-CV-00507 – BJR                                     119 N. Commercial St. Ste. 920
     Anglin                                                                Bellingham, WA 98225
                                                                   ph (360) 671-2990 fax (360) 483-5970
                                                                       email: sturde@openaccess.org
               Case 2:18-cv-00507-BJR Document 69 Filed 05/26/20 Page 8 of 10


 1
             Medialdea v. Law Office of Evan L Loeffler PLLC, No. C09-55RSL, 2008 U.S. Dist. LEXIS
 2
     109013 (W.D. Wash. June 19, 2008) attempted to apply the WCPA to an attorney. Plaintiffs are not
 3

 4   attempting to apply the WCPA to Woehler. Linehan v. Allianceone Receivables Mgmt., No. C15-1012-

 5   JCC, 2015 U.S. Dist. LEXIS 196344 (W.D. Wash. Nov. 18, 2015) involved litigation that arose from a

 6   1692i(a) venue violation.

 7
                                                        INJURY
 8

 9
     Sign-O-Lite Signs v. Delaurenti Florists, 64 Wn. App. 553, 825 P.2d 714 (1992) ruled that one cannot
10
     receive attorney's fees for bringing a WCPA counterclaim in a collection action. Plaintiff's case is not a
11
     counterclaim in a collection action. At 564 it states:
12

13
             DeLaurenti's mere involvement in having to defend against Sign's collection action and
             having to prosecute a CPA counterclaim is insufficient to show injury to her business or
14           property, contrary to the trial court's conclusion. To hold otherwise would be to invite
             defendants in most, if not all, routine collection actions to allege CPA violations as
15           counterclaims.
16
     The Anglins' did not pursue a CPA counterclaim in the state court action and are not asking for attorney's
17
     fees arising therefrom. Their attorney's fees arose from the quashing of an invalid garnishment which
18
     deprived them of their money for about 75 day. Such injury does not fall within the ambit of Sign-O-Lite.
19
             Babrauskas v. Paramount Equity Mortg., No. C13-0494RSL, 2013 U.S. Dist. LEXIS 152561
20
     (W.D. Wash. Oct. 23, 2013). supports that the Anglins were injured when they had to hire an attorney to
21
     quash the writ of garnishment. *12 it states:
22
             "Finally, the fees and costs incurred in litigating the CPA claim cannot satisfy the injury to
23
             business or property element: if plaintiff were not injured prior to bringing suit, he cannot
24           engineer a viable claim through litigation.

25

26

27

28   RESPONSE TO MOTION TO DISMISS - 8/10                                         JAMES STURDEVANT
                                                                                   ATTORNEY AT LAW
     Case No. 2:18-CV-00507 – BJR                                          119 N. Commercial St. Ste. 920
     Anglin                                                                     Bellingham, WA 98225
                                                                        ph (360) 671-2990 fax (360) 483-5970
                                                                            email: sturde@openaccess.org
                 Case 2:18-cv-00507-BJR Document 69 Filed 05/26/20 Page 9 of 10


 1
             The Anglins did not generate a CPA claim through litigation. The Anglins were injured before
 2
     they brought the instant lawsuit. Merchants Credit Corporation created the injury\it with the wrongful
 3

 4   garnishment.

 5           Moritz v. Daniel N. Gordon, P.C., 895 F. Supp. 2d 1097 (W.D. Wash. 2012), Gray v. Suttell &

 6   Assocs., No. CV-09-251-EFS, 2012 U.S. Dist. LEXIS 43885 (E.D. Wash. Mar. 28, 2012) Flores v.

 7   Rawlings Co., LLC, 117 Haw. 153, 177 P.3d 341 (2008), Camacho v. Auto. Club of S. Cal., 142 Cal.

 8   App. 4th 1394, 48 Cal. Rptr. 3d 770 (2006) involved some questionable collection practices. There were

 9   final judgments. There were valid garnishments. They hold that garnishing money money based on a
10   final judgment with a valid garnishment to pay a debt that the debtor owes, is not injury for RCW 19.86
11
     purposes.
12
             Paris v. Steinberg & Steinberg, 828 F. Supp. 2d 1212 (W.D. Wash. 2011) was an attempted class
13
     action where plaintiff did not allege injury.
14
                                                     SUMMARY
15
             1. Plaintiffs' withdraw the negligence claim;
16
             2. Plaintiffs have not alleged a WCPA claim against Jason Woehler;
17
             3. Plaintiff's have not split a claim and are not asserting a Rooker-Feldman violation. In fact, the
18
     defendants are alleging Rooker-Feldman violations;
19
             4. Plaintiffs have alleged sufficient facts which, if proven, meet the Twombly and Iqball standard
20

21   of factual specificity for the following causes of action:

22           a. A WCAA and a WCPA claim against Merchants Credit Corporation;

23           b. 15 U.S.C . 1692b(6), 1692c(b), 1692e(2)(A), 1692e(5), 1692e(13) and 1692f claims against

24   Merchants Credit Corporation and Jason Woehler;

25           5. The case should be put at issue, there should be no more 12(b)(6) motions, and if the court

26   deems an amended complaint useful, Plaintiffs should be allowed to file one. .
27

28   RESPONSE TO MOTION TO DISMISS - 9/10                                        JAMES STURDEVANT
                                                                                  ATTORNEY AT LAW
     Case No. 2:18-CV-00507 – BJR                                         119 N. Commercial St. Ste. 920
     Anglin                                                                    Bellingham, WA 98225
                                                                       ph (360) 671-2990 fax (360) 483-5970
                                                                           email: sturde@openaccess.org
             Case 2:18-cv-00507-BJR Document 69 Filed 05/26/20 Page 10 of 10


 1
            DATED this 26th day of May 2020.
 2

 3                                                 /s / James Sturdevant
                                                   James Sturdevant WSBA #8016
 4                                                 Attorney for the Plaintiffs
 5

 6
                                      CERTIFICATE OF SERVICE
 7
              I hereby certify that on this 26th day of May 2020, I electronically filed the foregoing
 8   Response to (Second) Motion to Dismiss using the CM/ECF system which will send notification
     to all attorneys of record.
 9

10
                                                   /S/ James Sturdevant
11                                                 James Sturdevant WSBA #8016
                                                   Attorney for the Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   RESPONSE TO MOTION TO DISMISS - 10/10                                 JAMES STURDEVANT
                                                                            ATTORNEY AT LAW
     Case No. 2:18-CV-00507 – BJR                                   119 N. Commercial St. Ste. 920
     Anglin                                                              Bellingham, WA 98225
                                                                 ph (360) 671-2990 fax (360) 483-5970
                                                                     email: sturde@openaccess.org
